DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Terry, Lee and Turina fail to disclose
            15.  A user equipment (UE) comprising: receiving circuitry; transmitting circuitry; and a processor, wherein: the processor configured to determine a paging occasion based on a user identity known to a core network; the processor and the receiving circuitry configured to monitor control channels for a paging identity; the processor configured in response to detecting paging identity from a network node, to recover a shared channel allocation from a control channel from the control channels having the detected paging identity; the processor and the receiving circuitry configured to receive a shared channel based on the shared channel allocation; the processor configured to recover a paging message for the UE from the received shared channel; and the processor and the transmitting circuity configured to transmit a random access signal to the network node in response to the paging message.
         23.  A method performed by a user equipment (UE) comprising: determining, by the UE, a paging occasion based on a user identity known to a core network; monitoring, by the UE, control channels for a paging identity; in response to detecting paging identity from a network node, recovering, by the UE, a shared channel allocation from a control channel from the control channels having the detected paging identity; receiving, by the UE, a shared channel based on the shared channel allocation; recovering, by the UE, a paging message for the UE from the received shared channel; and transmitting, by the UE, a random access signal to the network node in response to the paging message.
      31.  A network node comprising: a network interface; receiving circuitry; transmitting circuitry; and a processor, wherein: the network interface configured to receive a first paging message for a user equipment (UE); the processor configured to determine a paging occasion for the UE based on a user identity of the UE known to a core network; the processor and the transmitting circuitry configured to transmit, to the UE, a control channel having a paging identity and a shared channel allocation; the processor and the transmitting circuitry configured to transmit a shared channel in resources of the shared channel allocation, the shared channel having a second paging message for the UE; and the processor and the receiving circuity configured to receive, from the UE, a random access signal in response to the transmitted second paging message.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416